Citation Nr: 1759532	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to payment of VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946 and died in January 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant requested a Board hearing on her June 2013 VA Form 9 (Appeal to [the Board]).  The appellant was scheduled for a March 2017 Board hearing in St. Petersburg, Florida.  In a February 2017 statement, the appellant stated, essentially, that she lacked transportation and money to travel to St. Petersburg and requested that the hearing be rescheduled. The appellant was subsequently scheduled for a Board hearing on August 9, 2017, which is noted in VA records as being cancelled.  Of record is an August 29, 2017 statement in which the appellant stated that she was "unable to go to St. Petersburg" and that she had no car and that public transportation "would be very difficult."  In the appellant's representative's December 2017 Appellant's Brief, it was stated that "[a]s of August 29, 2017, and following a prior postponement, the surviving spouse indicated that she was unable to appear at a personal hearing."  Based on the circumstances outlined, the appellant's prior Board hearing request is considered withdrawn.  The Board acknowledges the appellant's references in various statements to VA facilities other than St. Petersburg that would have been easier for her to get to, but based on the RO's actions it does not appear that Board hearings are available to be held at other locations.

Following the most recent June 2013 Supplemental Statement of the Case (SSOC), additional evidence was added to the claims file, to include evidence submitted by the appellant and obtained by VA.  The December 2017 Appellant's Brief waived review of evidence by the Agency of Original Jurisdiction (AOJ) added following certification to the Board (which occurred in July 2013).


FINDING OF FACT

During all relevant periods, the appellant's income for VA purposes (IVAP) exceeded the applicable maximum annual death pension rate (MAPR).

CONCLUSION OF LAW

The appellant's IVAP is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C. §§ 1503, 1541 (2012); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to payment of nonservice-connected death pension benefits. These benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  See 38 U.S.C. § 1541 (a) (2012).  The appellant filed a claim for entitlement to VA death pension benefits in March 2011, which was denied in a May 2012 administrative decision on the basis that her IVAP exceeded the applicable MAPR.

Entitlement to payment of nonservice-connected death pension benefits, essentially, requires that an appellant's income, minus allowable deductions, not exceed a certain amount (the applicable MAPR).  In determining income, "all payments of any kind or from any source" are included, except certain listed exceptions.  See 38 U.S.C. § 1503(a) (2012); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2017).  Social Security Administration (SSA) income is not specifically excluded and is therefore included as income.  Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded (deducted) from an appellant's income during the 12-month annualization period in which they were paid.  See 38 C.F.R. § 3.272 (g)(2)(iii) (2017) (pertaining specifically to the unreimbursed medical expenses for a surviving spouse).  The Board notes that the appellant has referenced in numerous statements other expenses, to include relating to rent, utilities, car expenses and non-medical dependent care (reported in an October 2016 statement in relation to a grandchild).  These expenses are not eligible for deduction from her IVAP.  

The appellant has submitted a variety of statements and information regarding her income and expenses.  Information appears to be of record dating from 2011-2016.  As will be outlined in further detail below, during all relevant periods, the appellant's IVAP exceeded the applicable MAPR.  For the below calculations, the Board has taken the appellant's SSA income from printouts of record from the SHARE database/SSA Inquiries and the annual Medicare premium amount from VA's website.

In 2011, the appellant's income was approximately $27,743 (based on $1,386.50 in monthly SSA income, approximately $10,850 in reported income on the October 2016 VA Form 21-0581-1 (Improved Pension Eligibility Verification Report (Surviving Spouse with No Children) and a $255 SSA lump sum death benefit).  The Board notes that the AOJ used a lower SSA monthly income amount of $976.50 than what was displayed in the SHARE database/SSA Inquiry; even using this amount would still not result in pension eligibility.  The appellant's unreimbursed medical expenses were approximately $376 (as reported on the October 2016 VA Form 21P-8416 (Medical Expense Report) and to include approximate mileage reimbursement).  The appellant also paid Medicare Part B insurance premiums of approximately $1,157 (based on monthly $96.40 premiums for that year).  The appellant's income can be reduced by the unreimbursed medical expenses, to include Medicare premiums, less the five percent deductible threshold.  The MAPR for 2011 for a surviving spouse with no dependents is $7,933.  The five percent deductible threshold for medical expenses is $397.  The portion of the appellant's unreimbursed medical expenses in excess of $397 can be deducted from the appellant's income.  In this case this amount is $1,136 ($376 plus $1,157, minus $397).  The appellant also reported, and submitted a receipt of, $1,742 in burial expenses and she was reimbursed $772 for this by VA, based on a January 2014 letter (while the appellant alternatively reported burial expenses of $2,000, the Board finds the submitted receipt to be more accurate as to the actual costs).  The appellant's income can also be reduced by the unreimbursed portion of the burial expenses, which would be $970 ($1,742 minus $772).  Overall, the appellant's income ($27,743) can be reduced by her unreimbursed medical expenses ($1,137) and unreimbursed burial expenses ($970).  The resulting IVAP is approximately $25,636.  This amount exceeds the applicable 2011 MAPR of $7,933.  As such, the appellant's IVAP is excessive for the purposes of establishing her eligibility for payment of nonservice-connected death pension benefits during 2011.

In 2012, the appellant's income was approximately $29,829 (based on $1,436.90 in monthly SSA income and approximately $12,586 in reported income on the October 2016 VA Form 21-0581-1).  The appellant's unreimbursed medical expenses were approximately $306 (as reported on the October 2016 VA Form 21P-8416 and to include approximate millage reimbursement).  The appellant also paid Medicare Part B insurance premiums of approximately $1,157 (based on monthly $96.40 premiums for that year).  The appellant's income can be reduced by the unreimbursed medical expenses, to include Medicare premiums, less the five percent deductible threshold.  The MAPR for 2012 for a surviving spouse with no dependents is $8,219.  The five percent deductible threshold for medical expenses is $410.  The portion of the appellant's unreimbursed medical expenses in excess of $410 can be deducted from the appellant's income.  In this case this amount is $1,053 ($306 plus $1,157, minus $410).  Overall, the appellant's income ($29,829) can be reduced by her unreimbursed medical expenses ($1,053).  The resulting IVAP is approximately $28,776.  This amount exceeds the applicable 2012 MAPR of $8,219.  As such, the appellant's IVAP is excessive for the purposes of establishing her eligibility for payment of nonservice-connected death pension benefits during 2012.

In 2013, the appellant's income was approximately $26,888 (based on $1,460.90 in monthly SSA income and approximately $9,357 in reported income on the October 2016 VA Form 21-0581-1).  The appellant's unreimbursed medical expenses were approximately $1,461 (as reported on the October 2016 VA Form 21P-8416 and to include approximate millage reimbursement and based on a March 2013 statement referencing $1,200 in dental expenses).  The appellant also paid Medicare Part B insurance premiums of approximately $1,259 (based on monthly $104.90 premiums for that year).  The appellant's income can be reduced by the unreimbursed medical expenses, to include Medicare premiums, less the five percent deductible threshold.  The MAPR for 2013 for a surviving spouse with no dependents is $8,359.  The five percent deductible threshold for medical expenses is $417.  The portion of the appellant's unreimbursed medical expenses in excess of $417 can be deducted from the appellant's income.  In this case this amount is $2,303 ($1,461 plus $1,259, minus $417).  Overall, the appellant's income ($26,888) can be reduced by her unreimbursed medical expenses ($2,303).  The resulting IVAP is approximately $24,585.  This amount exceeds the applicable 2013 MAPR of $8,359.  As such, the appellant's IVAP is excessive for the purposes of establishing her eligibility for payment of nonservice-connected death pension benefits during 2013.

In 2014, the appellant's income was approximately $17,795 (based on $1,482.90 in monthly SSA income).  The appellant's unreimbursed medical expenses were reported on the October 2016 VA Form 21P-8416 as approximately $1,774, along with approximately $43 in millage reimbursement.  In a handwritten October 2016 statement, the appellant also referenced $250 for a gastroenterologist, $50 for a doctor visit and "surgery $8,000 [and] counting."  Of record from 2014 are bills and receipts.  An October 2014 Insurance Benefit Review document, noted by the appellant as related to colon cancer surgery, listed over $66,000 in charges and a total patient responsibility of $3,000.  While the appellant reported $8,000 in surgery costs in an October 2016 statement, the Board finds more probative the receipt submitted that documented $3,000 in costs during 2014 (based on the appellant's October 2016 statement, it is not clear that the referenced "$8,000 [and] counting" was paid in 2014, as opposed to in 2014 and later years).  Also of record is a November 2014 Claim Receipt form that noted approximately $209 in amount that the appellant owed the provider (Brevard Phys. Assoc.) and a Statement from Medical Associates of Brevard that noted $150 was owed by the appellant.  Also of record is a November 2014 Claim Receipt form from Humana that listed an annual Major Medical Individual out of Pocket In-network amount used of $3,639.46 and a Standard Individual Out of Pocket In-network amount used of $560, which combined are approximately $4,199.  These amounts presumably included the previously noted amounts of $3,000, $209 and $150.  It is unclear how the $1,774 expenses reported on the October 2016 VA Form 21P-8416  relate to the amount documented by the November 2014 Claim Receipt.  Even assuming (without deciding) that the appellant's unreimbursed medical expenses included both the $4,199 and the $1,774 (for a total of $5,973) amounts, as noted below, pension payment eligibility is still not warranted.

The appellant also paid Medicare Part B insurance premiums of approximately $1,259 (based on monthly $104.90 premiums for that year).  The appellant's income can be reduced by the unreimbursed medical expenses, to include Medicare premiums, less the five percent deductible threshold.  The MAPR for 2014 for a surviving spouse with no dependents is $8,485.  The five percent deductible threshold for medical expenses is $424.  The portion of the appellant's unreimbursed medical expenses in excess of $424 can be deducted from the appellant's income.  In this case this amount is $6,851 ($5,973 plus $1,259 plus $43 (for mileage reimbursement), minus $424).  Overall, the appellant's income ($17,795) can be reduced by her unreimbursed medical expenses ($6,851).  The resulting IVAP is approximately $10,944.  This amount exceeds the applicable 2013 MAPR of $8,485.  As such, the appellant's IVAP is excessive for the purposes of establishing her eligibility for payment of nonservice-connected death pension benefits during 2014.

In 2015, the appellant's income was approximately $18,095 (based on $1,507.90 in monthly SSA income).  The appellant's unreimbursed medical expenses were reported on the October 2016 VA Form 21P-8416 as approximately $917 (to include approximate millage reimbursement).  In a handwritten October 2016 statement, the appellant also referenced $3,000 of medical expenses related to fracturing her hand and wrist.  A June 2015 SmartSummary Insurance Document (received in October 2016), referenced $975 paid towards her annual deductible and $1,776.10 in out of pocket costs (with $658.53 separately listed as in network out of pock costs, presumably included in the $1,776.10 amount).  This information provides some support of the reported $3,000 expenses.  Combining the $3,000 reported costs in the written statement and the $917 documented on the October 2016 VA Form 21P-8416 is a total of $3,917.  The appellant also paid Medicare Part B insurance premiums of approximately $1,259 (based on monthly $104.90 premiums for that year).  The appellant's income can be reduced by the unreimbursed medical expenses, to include Medicare premiums, less the five percent deductible threshold.  The MAPR for 2015 for a surviving spouse with no dependents is $8,630.  The five percent deductible threshold for medical expenses is $431.  The portion of the appellant's unreimbursed medical expenses in excess of $431 can be deducted from the appellant's income.  In this case this amount is $4,745 ($3,917 plus $1,259, minus $431).  Overall, the appellant's income ($18,095) can be reduced by her unreimbursed medical expenses ($4,745).  The resulting IVAP is approximately $13,350.  This amount exceeds the applicable 2013 MAPR of $8,630.  As such, the appellant's IVAP is excessive for the purposes of establishing her eligibility for payment of nonservice-connected death pension benefits during 2015.

The Board notes that the appellant also submitted in October 2016 medical bills for her grandson (noted to be autistic) from 2015, which totaled approximately $2,871.  Even assuming (without deciding) that this could be deducted from her IVAP, such would not result in eligibility for pension benefits ($13,350 minus $2,871 is $10,479, which exceeds the MAPR of $8,630).  See 38 C.F.R. § 3.272 (g)(2)(iii) (2017) (pertaining specifically to the unreimbursed medical expenses for a surviving spouse and referencing "medical expenses of...other relatives for whom there is a moral or legal obligation of support").

In 2016, the appellant's income was approximately $18,095 (based on $1,507.90 in monthly SSA income).  The appellant's unreimbursed medical expenses were reported on the October 2016 VA Form 21P-8416 as approximately $185 (to include approximate millage reimbursement).  She also reported in an October 2016 hand written statement that she had incurred $200 in medical expenses so far.  Combining these amounts results in $385.  The appellant also paid Medicare Part B insurance premiums of approximately $1,320 (based on monthly $110 premiums for that year).  The appellant's income can be reduced by the unreimbursed medical expenses, to include Medicare premiums, less the five percent deductible threshold.  The MAPR for 2016 for a surviving spouse with no dependents is $8,630.  The five percent deductible threshold for medical expenses is $431.  The portion of the appellant's unreimbursed medical expenses in excess of $431 can be deducted from the appellant's income.  In this case this amount is $1,274 ($385 plus $1,320, minus $431).  Overall, the appellant's income ($18,095) can be reduced by her unreimbursed medical expenses ($1,274).  The resulting IVAP is approximately $16,821.  This amount exceeds the applicable 2016 MAPR of $8,630.  As such, the appellant's IVAP is excessive for the purposes of establishing her eligibility for payment of nonservice-connected death pension benefits for 2016.

In sum, the Board finds that, during all relevant periods and based on the most probative information currently of record, the appellant's IVAP exceeded the applicable MAPR.  As such, the Board concludes that the appellant's IVAP is excessive for the purposes of establishing her eligibility for payment of nonservice-connected death pension benefits.  38 U.S.C. §§ 1503, 1541 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2017).  The appellant's claim therefore must be denied.

The appellant is advised that she may reapply for nonservice-connected death pension benefits in the future, to include if her unreimbursed medical expenses increase or countable income decreases.

Finally, neither the appellant nor her representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to VA death pension benefits is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


